DETAILED ACTION
This communication is responsive to applicant’s response filed October 18, 2021. Applicant’s amendments and remarks have been carefully considered.
Claims 8, 10-15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the instant claimed decline portion having an angle less than 15 degrees relative to level and greater than 5 degrees relative to level, and the incline portion having an angle less than 15 degrees relative to level are not found in the originally filed disclosure.
Claims 16-18 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landscape Structure 2009 (LS 2009) in view of Playworld System (PWS), Huntley (US 833,835), Keeler (US 5,468,199), and Rabelos (US 3,294,196).
The LS 2009 shows an amusement ride track system (Curved LS 2009) having features similar to those recited in the instant claims, including first and second ends supported by support structures in the form of crossover units supported by side poles, a suspended track having a substantially linear footprint, extending between the first and second ends, and including a first end declined portion and a second end inclined portion, and a trolley having a bottom handle for supporting a user and configured to be coupled and movable along the track (see Examiner’s Annotated Picture of LS 2009). 
Examiner’s Annotated Picture of LS 2009
    PNG
    media_image1.png
    636
    742
    media_image1.png
    Greyscale

   
Regarding the instant claimed straight portion between inclined portions recited in instant claim 16, consider Huntley, wherein the amusement track system includes a track section (e.g. the mid-level track portion 6 (shown in Figs. 1-2 of Huntley) that includes a middle straight portion connected in between a declined portion and an inclined portion (see Fig. 1). In view of Huntley, it would have been obvious to one of ordinary skill in the art to include a middle straight portion in between the two declined and inclined track portions of LS 2009, in a manner similar to that taught by Huntley, for achieving expected advantages thereof, such as enhancing ride enjoyments/excitement with a longer track configured with variations of track slopes.
Regarding the instant claimed first and second platforms at the first and second ends, recited in instant claim 16, consider the above picture of LS 2009, wherein there is a platform at one end of the track. Keeler (Fig. 1) shows an amusement system 
Regarding the instant claimed seat recited in instant claim 16, Rabelos disclose an amusement system including a user support configured with seat 46 suspended on track 44 by rope 12. In view of Rabelos, it would have been obvious to one of ordinary skill in the art to alternatively provide a user support, similar to that taught by Rabelos, in the structure of LS 2009 for accommodating users who do not prefer or are not capable of hanging only by their arms. In the structure of LS 2009, as modified, the seat suspension rope is considered to be capable of swinging as recited in instant claim 16.
Regarding the extension system recited in instant claim 16, consider Playworld System (PWS) that shows an amusement ride track system including a middle extension mechanism supporting the middle portion of the track. In view of PWS, it would have been obvious to one of ordinary skill in the art to further include an additional middle support structure in the structure of LS 2009 to provide stronger and more stable support for the longer track of LS 2009, as modified, wherein such middle support structure would include a horizontal crossover unit supported by two side poles on the ground, similar to the existing end support structures of LS 2009, because such type of support structures is more advantageous for its greater strength and balanced support. The structure of LS 2009, as modified, is considered to include the combination of features of instant claim 16.

Regarding instant claim 18, consider seat 46 of Rabelos, which is a circular disk seat. The structure of LS 2009 is considered to include a similar disk shaped seat.
Regarding instant claim 23, consider flat seat 46 of Rabelos. The structure of LS 2009 is considered to include similar feature.
Regarding instant claim 24, the seat of Rabelos is also readable as a safety seat because the manner of how the rope 12 is attached to the seat allowing the legs of a user to straddle the rope for safety. The structure of LS 2009, as modified, is considered to include similar feature.
Regarding instant claims 25-26, the structure of LS 2009, as modified, is considered to include two side poles supporting the cross-over unit, wherein each of the two side poles is configured as claimed.  
Responses to Applicant’s Arguments:
Regarding Applicant’s argument that the instant claimed declined track portion having an angle of less than 15 degrees and greater than 5 degrees, and the instant claimed inclined track portion having an angle of less than 15 degrees are supported by the originally filed disclosure. The examiner disagrees. The original filed disclosure does not provide any indication that the instant drawings are drawn to scale, and nor there is anything in the originally filed disclosure specifying a specific angle or range of angles for angles 110 shown in Fig. 1 of the instant drawings. 

 Regarding MPEP §608.02 and 37 CFR 1.84 (k) referred to by the applicant (Remarks, p. 7, last para), it is agreed with the applicant that the drawings are not required to be made to scale, which is the case of the instant drawings as implied by the applicant. Therefore, if none of the original specification, the original drawings, and the original claims, discloses or suggests the instant claimed angle ranges, then where are the supports for those ranges, to which the applicant strongly argues as being somehow supported by the originally filed disclosure. 
Regarding applicant’s argument “[I]t is respectfully submitted that a specific range need not necessarily be recited in the words of the specification when the provided range is obviously apparent in the drawings of record” (Remarks, p. 8, 2nd para), it appears that this argument is inconsistent with applicant’s preceding argument that the drawings are not made or required to be made to scale, which indicates that the angles shown in the drawings are not what they appear to be. In such case, the instant claimed ranges cannot be said as being obviously apparent in the drawings of record. 

Regarding applicant’s argument to the number of references applied against instant claim 16, consider MPEP 707.07(f), paragraph 7.37.06, wherein it states “reliance on a large number of references in a rejection does not, without more, weight against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).”
Regarding Declaration Under 37 CFR 1.132, filed October 18, 20214, it has been considered, but is not persuasive to overcome the grounds of rejection set forth above. Note that evidences for claiming commercial success should generally be overwhelming or extra-ordinary in success, and there must be a nexus between the claimed invention and the commercial success. In the instant case, the applicant has not provided compelling evidences to such overwhelming or extra-ordinary commercial success, and a clear nexus between the claimed invention and the success. There are no evidences that the applicant’s claim in market share is not due to other factors, such as attractive sale promotions, effective advertisements, economic cycles, cycles of consumer and/or industrial demands, etc ... As to applicant's indication of the high market share of the 
Regarding applicant’s commercial success argument in the declaration basing on copying by competitors, see Chums, Inc. v. Cablz, Inc., IPR2014-01240, Paper 43 (PTAB Feb. 8, 2016), wherein the Board found that the alleged success of patent owner’s product is not pertinent to the issue of non-obviousness because the feature which contributes to the alleged success was known in the art. In the instant case, the feature of having a track with two declined and inclined portions joined by a middle straight portion is known in the art as shown in Fig. 1 of Huntley. On the other hand, the declaration fails to provide detailed facts surrounding the alleged copying to demonstrate that the competitor copying was made from applicant’s invention instead of from that already known in the art, such as the track configuration of Huntley. Applicant’s declaration includes the time of the first sale of the present invention being in March 2014, and the times of advertisements of the competitor products being in “at least” in May, September, and November of 2015. However, applicant’s declaration provides no details as to when the alleged commercial success technical features were known to the competitors relative to when the alleged commercial success technical features were publically disclosed by the applicant so as to allow a determination of whether the copying was in fact made through applicant’s public disclosure or public sales. On the other hand, it could have been that the competitor had already known about the alleged commercially success feature, e.g. from the teaching of Huntley, but did not bother to file patents for their products because they realized that such alleged 
Regarding applicant’s arguments in the declaration regarding the Huntley reference and the Rabelos reference being non-related (non-analogous) to the playground system of the present invention, these arguments are not found to be persuasive because the track configuration teaching of Huntley is reasonably pertinent the track configuration problem of the instant claimed invention, and the seat teaching of Rabelos is reasonably pertinent to the seat configuration problem of the instant claimed invention. Note that an analogous art may include a “reference that is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”. See MPEP 2141.01(a).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617